Notice of Allowability
This action is responsive to Applicant’s Amendments filed October 19, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted October 19, 2021, claims 1-2, 5-9, 12-14, 16-17, 20-21 (Claims 1-14) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed October 19, 2021, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

storing various serial number generating methods; 
determining, according to a business scenario of a requester side and from the serial number generating methods, serial number generating methods for the scenario, and then obtaining a list of available methods for the scenario according to the determined serial number generating methods; 
generating, using a method in the list of available methods, a serial number for the scenario so as to provide the serial number to the requester side, 
wherein, the step of generating, using a method in the list of available methods, a serial number for the scenario so as to provide the serial number to the requester side comprising: 
invoking a serial number generating method that is ranked as the first one in the list of available methods; 
determining whether a desired serial number is successfully generated by the currently invoked method, and if yes, returning the generated serial number to the requester side; otherwise, invoking other methods sequentially in the list of available methods, deleting the currently invoked method from the list of available methods, and putting the method into a list of unavailable methods; and 
after the step of putting the method into the list of unavailable methods, recording the time when the method enters the list of unavailable methods, and putting the method back into the list of available methods after the elapse of a first set duration.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166